Case: 15-11608    Date Filed: 11/23/2015   Page: 1 of 4


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11608
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 5:14-cr-00009-WTM-RSB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JERRY WAYNE GUY, III,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (November 23, 2015)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-11608     Date Filed: 11/23/2015    Page: 2 of 4


      Jerry Guy, III, appeals his sentence of 188 months of imprisonment,

following his plea of guilty to possessing with intent to distribute

methamphetamine. 21 U.S.C. § 841(a)(1), (b)(1)(C). Guy challenges the

constitutionality of the career-offender guideline, United States Sentencing

Guidelines Manual § 4B1.1 (Nov. 2014), and the substantive reasonableness of his

sentence. We affirm.

      Guy makes two challenges to the constitutionality of the career-offender

guideline, both of which fail. Guy argues that the career offender provisions violate

his right to due process and equal protection under the Fifth Amendment, but that

argument is foreclosed by United States v. Brant, 62 F.3d 367 (11th Cir. 1995),

where we held that “[t]he career offender scheme of using a defendant’s criminal

record in considering both his offense level and his criminal history under the

Sentencing Guidelines bears a rational relationship to a legitimate governmental

purpose—‘to prevent repeat offenders from continuing to victimize society.’” Id. at

368 (quoting United States v. Johns, 984 F.2d 1162, 1164 (11th Cir. 1993)). Guy

also argues that the “imposition of a draconian mandatory sentence” under the

guideline constitutes cruel and unusual punishment in violation of the Eighth

Amendment, but we have held that a defendant, like Guy, who is sentenced within

the statutory limits cannot make the threshold showing that his sentence is grossly

disproportionate to his offense, see United States v. Johnson, 451 F.3d 1239, 1243


                                           2
              Case: 15-11608     Date Filed: 11/23/2015    Page: 3 of 4


(11th Cir. 2006). Guy was sentenced at the low end of his advisory guideline

range, which was unaffected by his classification as a career offender. Guy

amassed 22 criminal history points, and with a base offense level of 30 for

possessing between 50 and 150 grams of methamphetamine, U.S.S.G.

§ 2D1.1(c)(5), that was increased by two levels for possessing a firearm, id.

§ 2D1.1(b)(1), and another two levels for distributing a controlled substance as he

entered a correctional facility, id. § 2D1.1(b)(4), he had an offense level of 34 and

a criminal history category of IV, which was identical to what he faced as a career

offender with two prior convictions for felony offenses, id. § 4B1.1(a).

      Guy’s sentence of 188 months of imprisonment is substantively reasonable.

Guy was arrested after officers discovered in his vehicle a stolen .38 caliber

revolver, a digital scale, a straw containing methamphetamine, and more than $600

dollars, and after arriving at jail, Guy transferred 121.88 grams of

methamphetamine to another inmate. Guy’s drug offense, as the district court

stated, was his “third drug-related conviction in 2 years and his sixteenth

conviction in 9 years” and “occurred 3 months after [he] was paroled for two prior

drug-related convictions.” And Guy had an extensive criminal background that

included three prior convictions for possessing, selling, and manufacturing illegal

drugs; six convictions that involved violent assaults and batteries of girlfriends and

mistreating a six-year-old boy; and two convictions for driving under the influence.


                                          3
               Case: 15-11608     Date Filed: 11/23/2015       Page: 4 of 4


The district court reasonably determined that “all of the[] aggravating factors

[were] taken into account by the guideline calculation” and “that a sentence at the

bottom of [Guy’s] advisory guideline range” of 188 to 235 months of

imprisonment satisfied the statutory purposes of sentencing. See 18 U.S.C.

§ 3553(a); United States v. Irey, 612 F.3d 1160, 1190–91 (11th Cir. 2010) (en

banc). That Guy’s sentence is within the advisory range and far less than his

maximum statutory penalty of 20 years of imprisonment also suggests that his

sentence is reasonable. See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th

Cir. 2008). The district court did not abuse its discretion.

      We AFFIRM Guy’s sentence.




                                           4